Section 4961 C. G. L., 3169 R. G. S., provides that appeals may be taken from any interlocutory order, decision, judgment or decree of the Circuit Courts of this State, when sitting as Courts of equity.
In this case the appeal is from an order of the Circuit Judge striking the answer filed by the respondent to a rulenisi issued against him to show cause why he should not be held in contempt of court for failure to obey an order requiring him to pay to defendant in a divorce suit brought by him against his wife, the sum of $60.00 alimony pendente lite and $50.00 attorney's fees, which had been awarded against him by previous order of the Court.
Where in a divorce proceeding an application is *Page 392 
made and granted for allowance of alimony and attorney's feespendente lite, and the party against whom the order was made refused to obey the order and in consequence a rule nisi is issued against him to show cause why he should not be held in contempt for his disobedience, and the respondent to the rule nisi files an answer to such rule which is stricken by the Circuit Judge as insufficient, an appeal taken from the order striking the answer to the rule nisi is not authorized by Section 4961 C. G. L., supra, and will be dismissed on motion of the adverse party, or by the court on its own motion.
Steps taken in a contempt proceeding in a chancery cause growing out of the refusal of one of the parties to obey an order of the chancellor are collateral to the main suit, and orders of the chancellor made in the course of the hearing and determination of such collateral contempt proceedings but prior to a decision of the contempt proceeding on its merits pursuant to the rule nisi, are not appealable interlocutory orders or decrees within the purview of our statute, Section 4961 C. G. L., 3169 R. G. S., permitting appeals from any interlocutory order, decision, judgment or decree of the Circuit Courts of this State when sitting in chancery. See 3 C. J. 555.
The appeal of complainant from the order striking his answer to the rule nisi in the contempt proceeding inaugurated against him is dismissed for the reason that the order attempted to be appealed from is not appealable within the foregoing rule.
Appeal dismissed.
WHITFIELD, P.J., AND TERRELL, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment. *Page 393